Citation Nr: 0327021	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January to April 1972, and was medically discharged.  He 
thereafter enlisted in the United States Navy and served on 
active duty from September 1972 to February 1973.  He was 
discharged from the Navy under honorable conditions by reason 
of misconduct (fraudulent enlistment).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a low back disability.  





FINDINGS OF FACT

1.  In a September 1983 rating decision, the RO denied 
service connection for a low back disability.  

2.  Although the veteran was duly notified of the September 
1983 rating decision and his appellate rights, he did not 
perfect an appeal.  

3.  The evidence added to the record since the last final 
rating decision in September 1983 is either cumulative or 
does not bear directly and substantially upon the specific 
matter under consideration, and thus does not provide a new 
factual basis on which to reopen the veteran's claim of 
service connection for a low back disability.  




CONCLUSIONS OF LAW

1.  The September 1983 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002) (formerly 38 U.S.C.A. § 4005(b)); 38 C.F.R. 
§ 20.1103 (2002) (formerly 38 C.F.R. § 3.104(a)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a January 2001 letter and the August 2002 Statement of the 
Case.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, in the January 2001 VCAA letter referenced 
above, the veteran was advised that he had 60 days to respond 
to the request for additional information.  The veteran 
submitted additional information within that 60 day period.  
Moreover, he has subsequently been given the opportunity to 
submit additional evidence, but there is no indication of 
outstanding relevant evidence.  His representative has also 
submitted written argument regarding the merits of the issue 
on appeal, with no indication of outstanding, relevant 
evidence.  In view of the foregoing, the Board finds that the 
veteran was not prejudiced by the defective notice in the 
January 2001 letter.  Consequently, a remand for additional 
notification would serve no useful purpose and only serve to 
delay a final decision in this matter.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  The RO has also obtained complete records from the 
Social Security Administration.  There is no indication of 
any outstanding, pertinent medical evidence, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested.  The record also 
shows that the veteran has been afforded a VA medical 
examination in connection with his claim.  The Board finds 
that another medical examination is not necessary to decide 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

At the veteran's January 1972 military enlistment medical 
examination, he denied a history of recurrent back pain.  He 
also claimed that he had never been advised to have surgery, 
been a patient in a hospital, or been unable to hold a job 
due to a medical condition.  Clinical evaluation revealed no 
abnormalities of the spine or musculoskeletal system.  

In-service medical records show that in February 1972, the 
veteran sought medical treatment for low back pain and stated 
that he had been told that he needed an operation on his 
back.  The following week, he was evaluated in the orthopedic 
clinic.  He admitted that approximately three months prior to 
coming into the service, he had an acute onset of back pain.  
He indicated that he thereafter had four episodes of acute 
back pain during which he had been unable to move.  On one of 
these occasions, he indicated that he was admitted to a 
private hospital, had a work-up, and was told that he had a 
disc problem.  He indicated that he also had also lost his 
pre-service job due to his back disability.  The veteran 
indicated that since coming onto active duty, he had had 
another episode of back pain and again felt as if he was 
unable to get out of bed.  X-ray studies were performed and 
showed a spondylolisthesis of L5, bilaterally, with some 
additional irregularities suggesting a diagnosis of 
apophysitis at D12, L1 and L2.  As a result of these 
findings, the examiner concluded that the veteran was unfit 
for induction and recommended that he be separated from 
active service.  Thereafter, the veteran again sought 
treatment for low back pain, claiming that he had fallen down 
some stairs and hurt his back.  It was noted that the veteran 
was facing discharge due to back troubles.  In March 1972, it 
was the conclusion of a Medical Board that the veteran's back 
disability had existed prior to his active service and had 
not been aggravated during service.  He was medically 
discharged in April 1972.  

Thereafter, the veteran enlisted in the U.S. Navy.  At his 
September 1972 naval enlistment medical examination, he again 
denied a history of recurrent back pain.  In addition, he 
indicated that he had never been discharged from military 
service because of a physical reason.  He again claimed that 
he had never been advised to have surgery, been a patient in 
a hospital, or been unable to hold a job due to a medical 
condition.  Clinical evaluation revealed no abnormalities of 
the spine or musculoskeletal system.  

In-service medical records show that in January 1973, the 
veteran sought treatment for low back pain.  A January 1973 
consultation sheet notes that the veteran had been discharged 
from the Army because of back problems and that he had 
enlisted in the Navy under false pretenses.  X-ray studies 
revealed bilateral spondylosis.  At his February 1973 naval 
discharge medical examination, a history of bilateral 
spondylolysis at L5 was noted.  The medical officer 
determined that the veteran was not qualified medically for 
active duty.  He indicated that it was his "firm opinion" 
that this was true at the time of the veteran's enlistment 
and that his disability had not been aggravated by his active 
service.  It was recommended that the veteran be discharged 
by reason of misconduct (fraudulent enlistment).  

In June 1975, the veteran submitted an application for VA 
compensation benefits, including service connection for a low 
back disability.  The veteran was twice scheduled for a VA 
medical examination, but he failed to report.  In an October 
1975 letter, the veteran was notified that his claim had been 
denied.  

In August 1983, the veteran again submitted an application 
for VA compensation benefits, including service connection 
for a low back disability.  He indicated that he had 
undergone a spinal fusion in 1973 or 1974. 

In a September 1983 rating decision, the RO denied service 
connection for a low back disability, finding that the 
disability was congenital, had existed prior to service, and 
had not been aggravated during service.  The veteran was duly 
notified of this decision, as well as of his procedural and 
appellate rights.  He did not perfect an appeal within the 
applicable time period.  Thus, the decision is final.

In December 2000, the veteran again submitted an application 
for VA compensation benefits.  He claimed that one of his 
vertebra had been "split" while he was in the service after 
he fell down some stairs.  He claimed that he had had surgery 
as a result and was currently unable to work due to his low 
back disability.  In support of his claim, he submitted an 
August 2000 private medical record noting severe low back 
pain.  A epidural steroid injection was performed.  

The veteran was afforded a VA medical examination in July 
2001.  He reported that he fell from a ladder in 1972 and 
subsequently required a lumbar spine fusion.  X-ray studies 
showed mild degenerative changes at the L3-4 and L4-5 levels.  
The impression was low back pain, status post lumbar fusion.  

In a July 2001 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a low back disability.  The 
veteran duly appealed the RO's decision.

In support of his appeal, the veteran submitted a copy of a 
July 2001 decision by an Administrative Law Judge from the 
Social Security Administration.  In that decision, it was 
determined that the veteran was disabled for purposes of the 
Social Security Act due to cervical spondylosis and 
degenerative disc disease with radiculopathy, and right wrist 
tendonitis.  

Additional records obtained from the Social Security 
Administration include private clinical records, dated from 
February 1996 to August 2000, showing treatment for several 
disabilities, including a low back disability.  In pertinent 
part, these records show that X-ray and magnetic resonance 
imaging (MRI) studies of the lumbar spine performed in 
February 1999 were negative.  In April 2000, the veteran was 
evaluated in connection with several complaints, including 
low back pain.  It was noted that he had undergone surgery in 
1972, and had improved until approximately 5 years ago, when 
he fell from a ladder.  It was noted that a complete workup, 
including standard radiographic studies and an MRI had been 
negative for fracture or dislocation.  Since that time, he 
reported increased low back pain.  X-ray studies of the 
lumbar spine showed evidence of moderate to severe 
degenerative changes at the L4-5 and S5-S1 segments.  The 
impressions included post lumbar laminectomy syndrome and 
fusion at L4-5, L5-S1 with iliac bone graft and lumbar 
spondylosis.  

At an April 2000 disability examination, the veteran reported 
that he had undergone back surgery in 1972 and had reinjured 
his back in 1983 after falling from a scaffold.  He indicated 
that he currently had low back pain.  The impression was low 
back syndrome with radiculopathy.  

A computerized tomography (CT) scan performed in May 2000 
showed evidence of a previous bony fusion at L5-S1, facet 
hypertrophy, mild to moderate narrowing of the spinal canal.  
Electromyography (EMG) performed in May 2000 showed abnormal 
results consistent with chronic bilateral L5-S1 
radiculopathy.  The examiner indicated that the underlying 
pathophysiology appeared to be a chronic, slowly progressive 
process and recommended conservative treatment.  Another 
epidural steroid injection was performed in August 2000.  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

It is noted that while regulations implementing the VCAA 
contain an amendment of the definition of new and material 
evidence and rules prescribing certain VA duties in the 
context of an attempt to reopen a finally decided claim, 
these changes specifically apply only to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2002).  As the veteran's claim to reopen 
was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, the Board finds that such provisions 
are inapplicable here.

III.  Analysis

As set forth above, in a September 1983 rating decision, the 
RO denied service connection for a low back disability on the 
basis that such disability had preexisted service and had not 
been aggravated during service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Although the veteran was notified of the decision, and of his 
procedural and appellate rights, he did not perfect an appeal 
within the applicable time period.  Thus, the decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran now seeks to reopen the claim of service 
connection for a low back disability.  As noted, a final 
prior decision may be reopened and the disposition reviewed 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the Board has 
reviewed the evidence associated with the claims folder since 
the last final rating decision in September 1983, but 
concludes that such evidence is not new and material, within 
the meaning of 38 C.F.R. § 3.156.  

The additional evidence received since the last final rating 
decision in September 1983 includes private medical records, 
a VA medical examination report, and a disability 
determination from Social Security Administration.  All of 
these records essentially contain information to the effect 
that the veteran currently has a low back disability.  
Because the evidence that was before the RO in September 
1983, however, suggested these same facts, the Board must 
determine that the additional evidence received is merely 
cumulative of evidence that was previously considered by the 
RO.  Thus, these items of evidence are not "new" evidence 
within the meaning of 38 C.F.R. § 3.156(a) and they do not 
provide a basis for a reopening of his claim.

Moreover, the Board notes that this additional evidence is 
not pertinent to the specific matter under consideration, 
namely whether the veteran's current low back disability was 
incurred in or aggravated during service.  Therefore, it is 
not new and material evidence.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (holding that records showing treatment years after 
service which do not link the post-service disorder to 
service are not considered new and material evidence).  
Again, the additional evidence received is entirely negative 
for any notation of a causal relationship between the 
veteran's current low back disability and his active service 
or any incident therein.  The RO previously considered the 
evidence and concluded that the veteran's low back disability 
had preexisted service and had not been aggravated therein.  
None of the additional evidence received is probative of this 
issue, nor is it so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The additional evidence received also includes a statement 
from the veteran to the effect that his current low back 
disability was incurred in service as a result of a "split 
vertebra" he received after falling down the stairs.  As a 
layman, however, the veteran lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as a medical 
diagnosis or an opinion on causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final September 1983 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a low back disability.  Again, no probative 
evidence has been received which tends to show that the 
veteran's current low back disability was incurred in or 
aggravated during service.  The Board concludes that new and 
material evidence has not been submitted and the claim of 
service connection for a low back disability is not reopened.  
38 C.F.R. § 3.156(a).

In reaching this decision, the Board notes that in a recent 
opinion, VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
General Counsel held that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
VA O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).  

The Board finds that this General Counsel opinion does not 
provide a new basis of entitlement or a new cause of action.  
See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a 
showing of a new basis of entitlement to a claimed benefit as 
a result of an intervening change in law or regulation, 38 
U.S.C. § 7104(b) does not preclude consideration of the claim 
even though based on facts in a previously and finally denied 
claim).

In fact, the question of whether a change in law relevant to 
the standard of proof is sufficient to warrant de novo 
consideration of a claim has been specifically addressed in 
the courts.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  The contention in the Routen case centered on the 
standard of evidence required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306.  The Federal Circuit 
held that the presumption did not amount to evidence and thus 
de novo consideration was not required.  The Federal Circuit 
also specifically held that the Board was not required to 
consider application of the presumption of aggravation unless 
the claim was reopened.

For the reasons set forth above, the Board concludes that new 
and material evidence has not been submitted and the claim of 
service connection for a low back disability is not reopened.  
38 C.F.R. § 3.156(a).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a low back disability is denied.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


